Detailed Action
Claims 1-15 are pending in this application. Claims 1-15 pending for examination. Claims 16-20 were cancelled. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Claim Interpretation
As per claim 1, recites allowing users in a group to communicate information to each other using a real-time electronic messaging system, wherein the communication of the information includes:
 allowing any user in the group to input first information in the electronic message using an interactive element embedded in the electronic message;
 receiving the first information from a first user of the group; and
 in response to the receiving the first information automatically associating the first user to one or more structured datasets or one or more sub- groups in accordance with  the first information.
The last limitation recites in response to the receiving the first information automatically associating the first user to one or  more structured datasets or one or more sub- groups in accordance with  the first information.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
The claims does not require both associating the first user to one or more structured datasets and one or more sub-groups in accordance with the first information, the “or” in the limitation suggest that meeting one of the condition would be sufficient to address the claims. Therefore claim 1 can be read/interpreted as either
1) allowing users in a group to communicate information to each other using a real-time electronic messaging system, wherein the communication of the information includes:
 allowing any user in the group to input first information in the electronic message using an interactive element embedded in the electronic message;
 receiving the first information from a first user of the group; and
 in response to the receiving the first information automatically associating the first user to one or more structured datasets.
Or
allowing users in a group to communicate information to each other using a real-time electronic messaging system, wherein the communication of the information includes:
 allowing any user in the group to input first information in the electronic message using an interactive element embedded in the electronic message;
 receiving the first information from a first user of the group; and
 in response to the receiving the first information automatically associating the first user to one or more sub- groups in accordance with  the first information.
For examination purposes the claims are being interpreted  according to 1) above and claims 3-7 would not be given patentable weight pertaining to an art rejection because it does not limit 1) above interpretation.
Claim Objections
Claim 11 objected to because of the following informalities:  
As per claim 11, recites “allowing the at least user in the group to”, should be “allowing the at least one user in the group”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "first information in the electronic message" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the electronic message” refers to, the preceding limitation includes “a real-time electronic messaging system” and “the communication of the information”, however does not include “an electronic message”.  Does applicant intend “the electronic message” to be “an electronic message”, “the real-time electronic messaging system”, or “the communication of the information”?
As per claims 3-7, the claims are drawn to “one or more sub-groups in accordance with the first information” limitation, therefore based on the claim interpretation 1) above, claims 3-7 would be unclear and indefinite and terminology such as “the one or more sub-groups” lacks antecedent basis.
All dependent claims are rejected for the same reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-15 rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0006111 issued to Shahine et al.(Shahine) in view of US 2011/0282965 issued to Dodson.

allowing users in a group to communicate information to each other using a website(Fig.2-8A, para.34; event organizer create an event and shared with guests, Fig.8A-8B,para.46-47; the guests can  select a particular voting button for voting the different option and also select “attending”, “maybe”, or “declined”; the guests and host are considered to be users in a group, also includes modules(308, 310) for users to add/edit photos and invite/edit guest list also users can start discussion(312) with messages, replies, last reply and the host can edit the event details, photos, guest list and discussion);
allowing any user in the group to input first information in the electronic message using an interactive element embedded in the electronic message(Fig.8A-8B,para.46-47; shows a GUI with event/poll(ie electronic message) and voting, the user voting for certain options and also includes modules(308, 310) for users to add/edit photos and invite/edit guest list and the host can edit the event details, photos, guest list and discussion)
receiving the first information from a first user of the group(Fig.8A-8B,para.46-47, user selects the voting buttons for voting for the different option and also includes module 308 for users to add/edit photos and module 310 for inviting/editing guest list and also is it obvious to one ordinary skill in the art before the effective filing date of the invention that the user can also select “attending”, “maybe”, or “declined”; and further the host can edit the event details, photos, guest list and discussion); and
 in response to the receiving the first information automatically associating the first user to one or more structured datasets (the applicant’s specification para.65 
Shahine however does not explicitly teach using a real- time electronic messaging system.

	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shanine of creating an event on a website and providing the event details to guest for voting to apply the teaching of Dodson of a real-time communication/message system for connecting a user to a host in real-time for providing a poll/survey or question in order to provide the predictable result of creating an event and providing poll/survey questions in real time to users.
	One ordinary skill in the art would have been motivated to combine the teachings in order to connect users to each other in during real-time event to provide feedback(Dodson, para.7-8).
As per claim 2, Shahine in view of Dodson teaches  the method of claim 1, wherein the electronic message is one of: a private message(para.42; teaches privacy and public, private is selected and only people who were invited to the event can view it’s details), a group message(Shahine, Fig.8A shows the event is published to multiple people therefore considered to be a “group message”) and a broadcast message(Shahine, Fig.8A shows the event is published to multiple people therefore considered to be a “broadcast message”)
As per claim 8, Shahine in view of Dodson teaches   the method of claim 1, wherein the electronic message is a group message(Shahine, Fig.8A shows the event is published to multiple people therefore considered to be a “group message”), and  Fig.8A, para.45; and the host can edit the event details, photos, guest list and discussion through the edit button; Fig.8A shows the event is published to multiple people therefore considered to be a “broadcast message” and in further element 312 shows “Discussion” with “Messages”, “Replies”, and “Last Reply”).  
As per claim 9, Shahine in view of Dodson teaches the method of claim 1, wherein the receiving the change of the first information by the first user causes a change to the group, the method further comprising: automatically updating the group to reflect the change to the group(Shahine, Fig.7,Fig.8A element  302a, 310a,b; teaches the guest list  and  invite or edit links and by inviting more or editing the guest list would update the group).  
As per claim 10, Shahine in view of Dodson teaches the method of claim 9, further comprising: allowing at least one user in the group to input second information in the electronic message((Shahine, Fig.8B; guest voting on when or where; and Fig.8A-8B,para.46-47; also the host can edit the event details, photos, guest list and discussion, note: the claims recites “at least one user in the group”, that can be a guest or the host); receiving the input second information(Shahine, Fig.8B, votes are tallied on when and where; Fig.8A-8B,para.46-47; also the host can edit the event details, photos, guest list); and transmitting the input second information to the updated group(Shahine, Fig.8B, the votes are tallied and shown, ie transmission of the voting to the group; Fig.3-4B, 8A-8B,para.46-47; also the host can edit the event details, photos, guest list and 
As per claim 11, Shahine in view of Dodson teaches the method of claim 10, wherein the allowing at least one user in the group to input second information includes allowing the at least one user in the group to create a second interactive element embedded in the electronic message(Shahine, Fig.2,7,para.31-32; teaches user can create event with including setting time, poll times, and contacts, Fig.3-4B, para.41; host can create polling).  
As per claim 12, Shahine in view of Dodson teaches the method of claim 1, wherein the electronic message is related to an event(Shahine, Fig.2,7,para.31-32; teaches user can create event with including setting time, poll times, and contacts).  
As per claim 13, Shahine in view of Dodson teaches the method of claim 1, the method further comprising: automatically updating graphical user interfaces of the electronic message to the group at the first time(Shahine, Fig.8A, para.45; and the host can edit the event details, photos, guest list and discussion through the edit button and it is obvious to one ordinary skill in the art before the claimed invention that once edited, the event details, photos, guest list and discussion would be changed and updated on the website to be displayed; Fig.8B, the votes are tallied and automatically shown to the guests).  
As per claim 14, Shahine in view of Dodson teaches the method of claim 1, wherein  users in the group is a host (Shahine, para.33, the author of the event is the host), co-host, guest(Shahine, para.33; teaches guests), or company(Dodson, para.35; 
As per claim 15, Shahine in view of Dodson teaches the method of claim 1, wherein the allowing the any user in the group to input the first information in the electronic message using the first graphical user interface includes: allowing the any user in the group to enter text on the first graphical user interface(Shahine, Fig.2-6; user creates the event by entering information on the GUI; Fig.8A,element 312, users can start new discussion with messages, replies, and last reply).  
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. The applicant argues in substance that the prior art(Shahine) does not teach,
1)allowing users in a group to communication information to each other because Shahine discloses a method for negotiating event details, namely allowing a host to create polls regarding an event detail (date and/or location), and allowing the guests to select a voting button representing a preference for the event detail. (See Shahine, Abstract, [0029], [0047], Figs. 1B and 8B.) The Office Action maps the claimed "group" to Shahine's guests, but these guests are not allowed to "communicate information to each other." 
In reply to 1); The examiner disagrees, Shahine Fig.2-8A, para.34; event organizer create an event and shared with guests, Fig.8A-8B,para.46-47; the guests can  select a particular voting button for voting the different option and also select “attending”, “maybe”, or “declined”; the guests and host are considered to be users in a 
2)in response to the receiving the first information, automatically associating the first user to one or more structured datasets or one or more sub-groups in accordance with the first information because Shahine does not disclose or teach "in response to receiving the first  information, automatically associating the first user to one or more structured datasets or one or more sub-groups in according with the first information." As Shahine explains, its event web page allows the host (also referred to as "author") to create polls and guests to vote using voting selectors (buttons 327, 328, 329, 330, 331, 332 shown in FIG. 8B). (See id., [0047], Fig. 8B.) After guests enter their votes, the event web page tallies the number of votes next to the given options. (See id.) The tallied numbers are used by the host to finalize the event details. (See id.) This tallying of votes does not automatically associate a guest to a structured dataset or a sub-group. 
In reply to 2); The examiner disagrees, firstly the applicant’s specification para.65 defines structured dataset as a set of data that can be automatically organized based one or more criteria and updated as changes to the data occur.
Shahine, Fig.8A-8B,para.46-47; by selecting a particular voting button for voting the different option, the vote is tallied and a guest list where users can select “attending”, “maybe”, or “declined”, the structured dataset can be interpreted as which options (326-332)the user voted on, ie when option 1, option 2, option 3, or where, 
Also Shahine further teaches modules(308, 310) for users to add/edit photos and invite/edit guest list and the host can edit the event details, photos, guest list and discussion; the different photos, guest list can also be interpreted as the structured dataset that is organized and updating as changes occur, ie adding a new photo would update the data set, or adding/removing guest from the guest list is also updating the dataset.
Pertaining to “associating”, the applicant has not provided any clear definition what is considered to be “associating”, therefore by the user voting on the different options, accepting/declining invitation, adding/editing photos, or inviting/editing guest list, the user is “associated” with that action for the particular dataset.
 Also the host can edit the event details, photos, guest list and discussion in which the host is “associated” with the event(ie structured datasets since the event is a set of data organized based one or more criteria and updated as changes to the dataset occur.)
Therefore Shanine teaches “in response to the receiving the first information automatically associating the first user to one or more structured dataset”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

US 2013/0298043 issued to Bailey, teaches a tool for generation of event that allows the organizer to select invitees and proposed additional invitees and input event suggestions.
US 2009/0132665 issued to Thomsen et al., teaches event creation for creating events from a host computer  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459